In re Barbara Claire Groves, applying for supervisory and remedial writs to the Nineteenth Judicial District Court, Parish of East Baton Rouge, No. 236983, Division “D”. pirst Circuit Court of Appeal, No. CW-0493.
Granted in part; denied in part. Case remanded to the district court with instructions to the trial judge to decide the case on the merits, that is, to decide whether to annul or set aside the allegedly fraudulent transactions after a meeting of the share*170holders, whatever the result, previously ordered by the trial judge; otherwise, denied.
DIXON, C.J., would grant the writ.